Title: To James Madison from John Taylor, 4 January 1815
From: Taylor, John
To: Madison, James


        
          Sir,
          Senate. Jany. 4th 1815
        
        I am told that very high credentials are in the Secretary of State’s office in favour of my old school mate Edmund J Lee, you must know more of him than I do. But a long intimacy & Friendship which I have been happy enough to enjoy with this modest & as I think unassuming Gentleman, induces me to feel an interest in his welfare & prosperity, & if his known diligence & capacity for Business should in your opinion render his appointment as a Judge of this District proper; I should sincerely rejoice at it. I should not feel any intolerance towards my friend for his politics, for a mild & considerate party man is now so rare, that with one party at least, I hail these qualities as Virtues. With great respect & esteem Yours truly
        
          John Taylor
        
      